

115 HR 2724 IH: Border Security and Immigration Enforcement Act of 2017
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2724IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Rohrabacher (for himself and Mr. Carter of Texas) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Ways and Means, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Immigration and Nationality Act to replace the diversity visa program with a new
			 program under which an immigrant visa can be obtained by paying a fee of
			 $1,000,000, and for other purposes.
	
 1.Short titleThis Act may be cited as the Border Security and Immigration Enforcement Act of 2017. 2.Worldwide level of immigrationSection 201 of the Immigration and Nationality Act (8 U.S.C. 1151) is amended—
 (1)by striking subsection (a)(3) and inserting the following:  (3)for fiscal years beginning with fiscal year 2018, paying immigrants described in section 203(c) (or who are admitted under section 211(a) on the basis of a prior issuance of a visa to their accompanying parent under section 203(c)) in a number not to exceed in any fiscal year the number specified in subsection (e) for that year.; and
 (2)by striking subsection (e) and inserting the following:  (e)Worldwide level of paying immigrantsThe worldwide level of paying immigrants is equal to 55,000 for each fiscal year..
			3.Allocation of immigrant visas
 (a)In generalSection 203(c) of the Immigration and Nationality Act (8 U.S.C. 1153(c)) is amended to read as follows:
				
					(c)Paying immigrants
 (1)In generalVisas shall be made available, in a number not to exceed the worldwide level specified in section 201(e), to qualified immigrants who pay a fee of $1,000,000.
 (2)Treatment of certain childrenIn the case of each child under 18 years of age who is issued a visa pursuant to subsection (d) as accompanying, or following to join, an immigrant described in paragraph (1), the immigrant shall pay a fee of $500,000.
 (3)Source of fundsAn alien shall demonstrate that the funds required under paragraphs (1) and (2) were obtained from a lawful source and through lawful means.
 (4)Allocations to facilitatorsThe Secretary shall provide by regulation for the allocation of not more than 10 percent of any fees paid by an immigrant under paragraphs (1) and (2) to an individual who facilitates the application process under this subsection on behalf of the immigrant.
 (5)Disposition of funds collectedThere is established in the general fund of the Treasury a separate account which shall be known as the Border Security and Immigration Enforcement Account. Notwithstanding any other section of this title, except for paragraph (4), there shall be deposited as offsetting receipts into the Border Security and Immigration Enforcement Account all fees collected under this subsection other than fees allocated under paragraph (4), to remain available to the Secretary of Homeland Security until expended to carry out functions assigned to U.S. Immigration and Customs Enforcement and U.S. Customs and Border Protection.
						(6)Special naturalization provisions
 (A)Residence requirementsIn the case of an alien who obtains the status of an alien lawfully admitted for permanent residence pursuant to this subsection, the alien shall be naturalized upon compliance with all the requirements of title III, except the provisions of section 316(a)(1), within 2 years of being lawfully admitted for permanent residence.
 (B)PriorityIn processing applications for naturalization under title III, the Secretary of Homeland Security shall give priority to applications filed by aliens who obtain the status of an alien lawfully admitted for permanent residence pursuant to this subsection..
 (b)Order of considerationSection 203(e)(2) of the Immigration and Nationality Act (8 U.S.C. 1153(e)(2)) is amended by striking diversity and inserting paying.
			